Citation Nr: 1030615	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-06 123 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability to 
include Asperger's syndrome, Tourette's syndrome, and bipolar 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the St. Paul, 
Minnesota, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in May 2010.  A transcript 
of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he had Asperger's syndrome upon 
entering active service and that this disability was aggravated 
during active service.  He believes that being trained to commit 
acts of violence led to a permanent increase in his symptoms, as 
evidenced by the fact that he was arrested for sexual assault 
approximately one year after discharge, and that he was later 
convicted and served time for this crime. 

A review of the Veteran's service treatment records and personnel 
records is negative for complaints or evidence of Asperger's 
syndrome or any acquired  psychiatric disabilities.  However, the 
personnel records show that the Veteran was given an early 
discharge due to behavioral problems and a poor attitude.  

At this juncture, the Board notes that congenital or 
developmental defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Therefore, they are not eligible for direct service 
connection.  However, service connection for a congenital 
disability may be awarded if the disability is aggravated by a 
superimposed disease or injury during active service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).

The post-service medical records show that the Veteran was 
hospitalized at a VA facility for treatment of drug dependency 
and anxiety in July 1979.  He was noted to have been recently 
released on bail from prison on charges of abduction, robbery and 
rape.  The Veteran was returned to a VA facility by court order 
in August 1979 in order to determine whether or not he was 
competent to stand trial.  A Board of Examiners found the Veteran 
to be competent, but also determined that he was severely 
depressed, though not currently psychotic.  However, VA hospital 
records from this period include diagnoses of psychotic 
depression, and diffuse central nervous system dysfunction.  All 
of these records fail to indicate Asperger's syndrome.  

The evidence submitted by the Veteran includes a July 2008 letter 
from Mark Foster of the Associated Clinic of Psychology in 
Minneapolis, Minnesota.  In this letter, M.F. states that he has 
worked with the Veteran since May 2008, and that he met all eight 
criteria for a diagnosis of Asperger's syndrome.  This syndrome 
was described as a neurological, childhood onset, autistic 
spectrum, and pervasive developmental and communication disorder.  
He added that it was highly likely (greater than 51%) that the 
Veteran's military service aggravated his Asperger's syndrome.  
The Veteran was further noted to have struggled with major 
depressive disorder and generalized anxiety disorder secondary to 
the Asperger's syndrome.  M.F. did not provide any explanation as 
to what evidence demonstrated aggravation, or provide any reasons 
or basis as to how the Asperger's syndrome was aggravated.  As 
such, the opinion, standing alone, does not serve as a basis for 
allowing the claim.

Given the Veteran's demonstrated behavioral issues in service, 
his post-service psychiatric treatment within two years of 
separation and the statement from Dr. M.F., the evidence suggests 
that the current psychiatric disorders may be related to service 
or may have stemmed from aggravation of a developmental condition 
by active service.  As such, an examination should be afforded to 
address the etiology of his current psychiatric disorders.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Additionally, the Veteran testified at the 2010 hearing that he 
has been receiving treatment from Mark Foster.  There does not 
appear to have been any attempt to obtain these treatment 
records.  Therefore, if permission is received from the Veteran, 
an attempt must be made to obtain these records and associate 
them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his Asperger's syndrome or 
other psychological/developmental 
disabilities since 2008.  After securing 
the necessary release, obtain these 
records.  In particular, an effort should 
be made to obtain the records from Mark 
Foster of the Associated Clinic of 
Psychology in Minneapolis, Minnesota.  Any 
negative search result should be noted in 
the record and communicated to the Veteran.  

2.  After any records requested above have 
been obtained or determined to be 
unavailable, schedule the Veteran for a VA 
psychological/psychiatric examination.  The 
claims folder must be provided to the 
examiner for use in the study of this case.  
After completion of the examination and 
review of the record, the examiner should 
attempt to express the following opinions: 

a) Does the Veteran currently have a 
diagnosis of a psychological or psychiatric 
disability?  If so, what is this diagnosis?  
Please list all psychological and 
psychiatric diagnoses.  For each diagnosis, 
the examiner should indicate whether such 
condition is an acquired psychiatric 
disorder or a congenital/developmental 
defect.

b) If the Veteran is determined to have any 
diagnosis or diagnoses of congenital or 
developmental origin, is it as likely as 
not that active service aggravated any 
disorder via a superimposed disease?

c) For any non-congenital or non-
developmental diagnosis rendered, did such 
disorder clearly and unmistakably (very 
high probability) preexist active service? 

d) For each non-congenital or non-
developmental disorder that preexisted 
active service, is it clear and 
unmistakable (very high probability) that 
such disorder was NOT aggravated (made 
permanently worse) by such active service?

e) For each non-congenital or non-
developmental disorder that did NOT 
preexist active service, is it at least as 
likely as not that such disorder was 
incurred during active service?

f)  The examiner's attention is called to 
the diagnoses of psychotic depression 
dating from July 1979, as well as the 
current diagnoses of a bipolar disorder.  
In addition, the Veteran's behavior during 
service as outlined in his personnel 
records is called to the examiner's 
attention.  Based on such evidence, is it 
at least as likely as not that the Veteran 
was manifesting bipolar disorder (or other 
psychosis) within one-year from separation 
from service (between July 1978 and July 
1979)? 

The reasons and bases for all opinions 
should be provided in detail. If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

4.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


